                                  Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 1 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                    Priv.            Notes
                 Withhold Withhold                                                                                        Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of a notional schedule and plan titled        N       Not deliberative
                                                                      “Notional Timeline: Transgender Policy
                                                                      Implementation & Litigation” that was prepared
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals.
                                                                      Contains the heading “PRIVILEGED &
                                                                      CONFIDENTIAL” at the top of each page
                                                                      followed by the date and time of the version of
                                                                      the draft. Prepared, sent, and reviewed by senior
                                                                      DoD officials, such as Secretary of Defense
                                                                      Senior Advisor William Bushman, DoD Chief
                                                                      Spokesperson Dana White, and Deputy Chief of
                                                                      Staff to the Secretary of Defense Peter Verga.
                                                                      The document is pre-decisional because it is a
                                                                      draft that was created before the President
                                                                      accepted DoD’s proposed policy
                                                                      recommendation on March 23, 2018. The
                                                                      document is deliberative because it is a draft
                                                                      that proposes various potential courses of action
                                                                      in anticipation of potential actions by the
                                                                      President and reflect the views and thought
             PrivWithho       PrivWithh               Deliberative    processes of senior advisors to the Secretary of
             ld0001396        old000139               process         Defense regarding anticipated actions. See
 DoD00130329 1                62            2/23/2018 privilege       Declaration of Robert Easton ¶ 7.




                                                                                                                                                     1
                                  Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 2 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                    Priv.            Notes
                 Withhold Withhold                                                                                        Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of a notional schedule and plan titled        N       Not deliberative
                                                                      “Notional Timeline: Transgender Policy
                                                                      Implementation & Litigation” that was prepared
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals.
                                                                      Contains the heading “PRIVILEGED &
                                                                      CONFIDENTIAL” at the top of each page
                                                                      followed by the date and time of the version of
                                                                      the draft. Prepared, sent, and reviewed by senior
                                                                      DoD officials, such as Secretary of Defense
                                                                      Senior Advisor William Bushman, DoD Chief
                                                                      Spokesperson Dana White, and Deputy Chief of
                                                                      Staff to the Secretary of Defense Peter Verga.
                                                                      The document is pre-decisional because it is a
                                                                      draft that was created before the President
                                                                      accepted DoD’s proposed policy
                                                                      recommendation on March 23, 2018. The
                                                                      document is deliberative because it is a draft
                                                                      that proposes various potential courses of action
                                                                      in anticipation of potential actions by the
                                                                      President and reflect the views and thought
             PrivWithho       PrivWithh               Deliberative    processes of senior advisors to the Secretary of
             ld0001396        old000139               process         Defense regarding anticipated actions. See
 DoD00130333 5                66            2/23/2018 privilege       Declaration of Robert Easton ¶ 7.




                                                                                                                                                     2
                                  Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 3 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                    Priv.            Notes
                 Withhold Withhold                                                                                        Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of a notional schedule and plan titled        N       Not deliberative
                                                                      “Notional Timeline: Transgender Policy
                                                                      Implementation & Litigation” that was prepared
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals.
                                                                      Contains the heading “PRIVILEGED &
                                                                      CONFIDENTIAL” at the top of each page
                                                                      followed by the date and time of the version of
                                                                      the draft. Prepared, sent, and reviewed by senior
                                                                      DoD officials, such as Secretary of Defense
                                                                      Senior Advisor William Bushman, DoD Chief
                                                                      Spokesperson Dana White, and Deputy Chief of
                                                                      Staff to the Secretary of Defense Peter Verga.
                                                                      The document is pre-decisional because it is a
                                                                      draft that was created before the President
                                                                      accepted DoD’s proposed policy
                                                                      recommendation on March 23, 2018. The
                                                                      document is deliberative because it is a draft
                                                                      that proposes various potential courses of action
                                                                      in anticipation of potential actions by the
                                                                      President and reflect the views and thought
             PrivWithho       PrivWithh               Deliberative    processes of senior advisors to the Secretary of
             ld0001396        old000139               process         Defense regarding anticipated actions. See
 DoD00130341 9                69            2/23/2018 privilege       Declaration of Robert Easton ¶ 7.




                                                                                                                                                     3
                                  Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 4 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                    Priv.            Notes
                 Withhold Withhold                                                                                        Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of a notional schedule and plan titled        N       Not deliberative
                                                                      “Notional Timeline: Transgender Policy
                                                                      Implementation & Litigation” that was prepared
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals.
                                                                      Contains the heading “PRIVILEGED &
                                                                      CONFIDENTIAL” at the top of each page
                                                                      followed by the date and time of the version of
                                                                      the draft. Prepared, sent, and reviewed by senior
                                                                      DoD officials, such as Secretary of Defense
                                                                      Senior Advisor William Bushman, DoD Chief
                                                                      Spokesperson Dana White, and Deputy Chief of
                                                                      Staff to the Secretary of Defense Peter Verga.
                                                                      The document is pre-decisional because it is a
                                                                      draft that was created before the President
                                                                      accepted DoD’s proposed policy
                                                                      recommendation on March 23, 2018. The
                                                                      document is deliberative because it is a draft
                                                                      that proposes various potential courses of action
                                                                      in anticipation of potential actions by the
                                                                      President and reflect the views and thought
             PrivWithho       PrivWithh               Deliberative    processes of senior advisors to the Secretary of
             ld0001397        old000139               process         Defense regarding anticipated actions. See
 DoD00130344 0                70            2/23/2018 privilege       Declaration of Robert Easton ¶ 7.




                                                                                                                                                     4
                                  Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 5 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                    Priv.            Notes
                 Withhold Withhold                                                                                        Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of a notional schedule and plan titled        N       Not deliberative
                                                                      “Notional Timeline: Transgender Policy
                                                                      Implementation & Litigation” that was prepared
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals.
                                                                      Contains the heading “PRIVILEGED &
                                                                      CONFIDENTIAL” at the top of each page
                                                                      followed by the date and time of the version of
                                                                      the draft. Prepared, sent, and reviewed by senior
                                                                      DoD officials, such as Secretary of Defense
                                                                      Senior Advisor William Bushman, DoD Chief
                                                                      Spokesperson Dana White, and Deputy Chief of
                                                                      Staff to the Secretary of Defense Peter Verga.
                                                                      The document is pre-decisional because it is a
                                                                      draft that was created before the President
                                                                      accepted DoD’s proposed policy
                                                                      recommendation on March 23, 2018. The
                                                                      document is deliberative because it is a draft
                                                                      that proposes various potential courses of action
                                                                      in anticipation of potential actions by the
                                                                      President and reflect the views and thought
             PrivWithho       PrivWithh               Deliberative    processes of senior advisors to the Secretary of
             ld0001398        old000139               process         Defense regarding anticipated actions. See
 DoD00133206 8                88            2/23/2018 privilege       Declaration of Robert Easton ¶ 7.




                                                                                                                                                     5
                                  Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 6 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                    Priv.            Notes
                 Withhold Withhold                                                                                        Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of a notional schedule and plan titled        N       Not deliberative
                                                                      “Notional Timeline: Transgender Policy
                                                                      Implementation & Litigation” that was prepared
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals.
                                                                      Contains the heading “PRIVILEGED &
                                                                      CONFIDENTIAL” at the top of each page
                                                                      followed by the date and time of the version of
                                                                      the draft. Prepared, sent, and reviewed by senior
                                                                      DoD officials, such as Secretary of Defense
                                                                      Senior Advisor William Bushman, DoD Chief
                                                                      Spokesperson Dana White, and Deputy Chief of
                                                                      Staff to the Secretary of Defense Peter Verga.
                                                                      The document is pre-decisional because it is a
                                                                      draft that was created before the President
                                                                      accepted DoD’s proposed policy
                                                                      recommendation on March 23, 2018. The
                                                                      document is deliberative because it is a draft
                                                                      that proposes various potential courses of action
                                                                      in anticipation of potential actions by the
                                                                      President and reflect the views and thought
             PrivWithho       PrivWithh               Deliberative    processes of senior advisors to the Secretary of
             ld0001399        old000139               process         Defense regarding anticipated actions. See
 DoD00140344 8                99            2/23/2018 privilege       Declaration of Robert Easton ¶ 7.




                                                                                                                                                     6
                                  Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 7 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                    Priv.            Notes
                 Withhold Withhold                                                                                        Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of a notional schedule and plan titled        N       Not deliberative
                                                                      “Notional Timeline: Transgender Policy
                                                                      Implementation & Litigation” that was prepared
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals.
                                                                      Contains the heading “PRIVILEGED &
                                                                      CONFIDENTIAL” at the top of each page
                                                                      followed by the date and time of the version of
                                                                      the draft. Prepared, sent, and reviewed by senior
                                                                      DoD officials, such as Secretary of Defense
                                                                      Senior Advisor William Bushman, DoD Chief
                                                                      Spokesperson Dana White, and Deputy Chief of
                                                                      Staff to the Secretary of Defense Peter Verga.
                                                                      The document is pre-decisional because it is a
                                                                      draft that was created before the President
                                                                      accepted DoD’s proposed policy
                                                                      recommendation on March 23, 2018. The
                                                                      document is deliberative because it is a draft
                                                                      that proposes various potential courses of action
                                                                      in anticipation of potential actions by the
                                                                      President and reflect the views and thought
             PrivWithho       PrivWithh               Deliberative    processes of senior advisors to the Secretary of
             ld0001400        old000140               process         Defense regarding anticipated actions. See
 DoD00141951 2                03            2/23/2018 privilege       Declaration of Robert Easton ¶ 7.




                                                                                                                                                     7
                                  Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 8 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                    Priv.            Notes
                 Withhold Withhold                                                                                        Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of a notional schedule and plan titled        N       Not deliberative
                                                                      “Notional Timeline: Transgender Policy
                                                                      Implementation & Litigation” that was prepared
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals.
                                                                      Contains the heading “PRIVILEGED &
                                                                      CONFIDENTIAL” at the top of each page
                                                                      followed by the date and time of the version of
                                                                      the draft. Prepared, sent, and reviewed by senior
                                                                      DoD officials, such as Secretary of Defense
                                                                      Senior Advisor William Bushman, DoD Chief
                                                                      Spokesperson Dana White, and Deputy Chief of
                                                                      Staff to the Secretary of Defense Peter Verga.
                                                                      The document is pre-decisional because it is a
                                                                      draft that was created before the President
                                                                      accepted DoD’s proposed policy
                                                                      recommendation on March 23, 2018. The
                                                                      document is deliberative because it is a draft
                                                                      that proposes various potential courses of action
                                                                      in anticipation of potential actions by the
                                                                      President and reflect the views and thought
             PrivWithho       PrivWithh               Deliberative    processes of senior advisors to the Secretary of
             ld0001400        old000140               process         Defense regarding anticipated actions. See
 DoD00141956 6                06            2/23/2018 privilege       Declaration of Robert Easton ¶ 7.




                                                                                                                                                     8
                                  Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 9 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                   Priv.            Notes
                 Withhold Withhold                                                                                       Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Information paper titled “Talking Points re.       N       Not deliberative
                                                                      DoD Transgender Policy Review and
                                                                      Recommendations” that was prepared on
                                                                      February 23, 2018, in anticipation of a decision
                                                                      from the President in response to the submission
                                                                      of the Department of Defense’s Report and
                                                                      Recommendation on military service by
                                                                      transgender individuals. The information paper
                                                                      was drafted to assist senior DoD decision-
                                                                      makers in potentially answering questions both
                                                                      internal and external to DoD in case there was
                                                                      an unexpected leak of the Secretary of
                                                                      Defense’s recommendation to the President
                                                                      prior to a decision by the President and upon
                                                                      any decision by the President regarding the
                                                                      Department’s recommended policy. The
                                                                      information paper is pre-decisional because the
                                                                      discussions and deliberations reflected in this
                                                                      document occurred prior to the President’s
                                                                      decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information paper is deliberative because it
                                                                      shows senior DoD officials, such as Mr.
                                                                      Bushman’s, Mr. Verga’s, and Acting General
                                                                      Counsel Paul Koffsky’s internal concerns,
                                                                      opinions, and recommendations concerning how
                                                                      to respond to a potential leak of DoD’s
                                                                      recommendation to the President if it were to
                                                                      occur prior to the President’s decision, as well
                                                                      as how DoD should discuss the review by the
                                                                      Panel of Experts and the Report and
             PrivWithho       PrivWithh               Deliberative    Recommendation prepared by the Department
             ld0001396        old000139               process         following the President’s decision. See
 DoD00130330 3                64            2/23/2018 privilege       Declaration of Robert Easton ¶ 8.

                                                                                                                                                    9
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 10 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                   Priv.            Notes
                 Withhold Withhold                                                                                       Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Information paper titled “Talking Points re.       N       Not deliberative
                                                                      DoD Transgender Policy Review and
                                                                      Recommendations” that was prepared on
                                                                      February 23, 2018, in anticipation of a decision
                                                                      from the President in response to the submission
                                                                      of the Department of Defense’s Report and
                                                                      Recommendation on military service by
                                                                      transgender individuals. The information paper
                                                                      was drafted to assist senior DoD decision-
                                                                      makers in potentially answering questions both
                                                                      internal and external to DoD in case there was
                                                                      an unexpected leak of the Secretary of
                                                                      Defense’s recommendation to the President
                                                                      prior to a decision by the President and upon
                                                                      any decision by the President regarding the
                                                                      Department’s recommended policy. The
                                                                      information paper is pre-decisional because the
                                                                      discussions and deliberations reflected in this
                                                                      document occurred prior to the President’s
                                                                      decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information paper is deliberative because it
                                                                      shows senior DoD officials, such as Mr.
                                                                      Bushman’s, Mr. Verga’s, and Acting General
                                                                      Counsel Paul Koffsky’s internal concerns,
                                                                      opinions, and recommendations concerning how
                                                                      to respond to a potential leak of DoD’s
                                                                      recommendation to the President if it were to
                                                                      occur prior to the President’s decision, as well
                                                                      as how DoD should discuss the review by the
                                                                      Panel of Experts and the Report and
             PrivWithho       PrivWithh               Deliberative    Recommendation prepared by the Department
             ld0001396        old000139               process         following the President’s decision. See
 DoD00130340 7                68            2/23/2018 privilege       Declaration of Robert Easton ¶ 8.

                                                                                                                                                    10
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 11 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                   Priv.            Notes
                 Withhold Withhold                                                                                       Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Information paper titled “Talking Points re.       N       Not deliberative
                                                                      DoD Transgender Policy Review and
                                                                      Recommendations” that was prepared on
                                                                      February 23, 2018, in anticipation of a decision
                                                                      from the President in response to the submission
                                                                      of the Department of Defense’s Report and
                                                                      Recommendation on military service by
                                                                      transgender individuals. The information paper
                                                                      was drafted to assist senior DoD decision-
                                                                      makers in potentially answering questions both
                                                                      internal and external to DoD in case there was
                                                                      an unexpected leak of the Secretary of
                                                                      Defense’s recommendation to the President
                                                                      prior to a decision by the President and upon
                                                                      any decision by the President regarding the
                                                                      Department’s recommended policy. The
                                                                      information paper is pre-decisional because the
                                                                      discussions and deliberations reflected in this
                                                                      document occurred prior to the President’s
                                                                      decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information paper is deliberative because it
                                                                      shows senior DoD officials, such as Mr.
                                                                      Bushman’s, Mr. Verga’s, and Acting General
                                                                      Counsel Paul Koffsky’s internal concerns,
                                                                      opinions, and recommendations concerning how
                                                                      to respond to a potential leak of DoD’s
                                                                      recommendation to the President if it were to
                                                                      occur prior to the President’s decision, as well
                                                                      as how DoD should discuss the review by the
                                                                      Panel of Experts and the Report and
             PrivWithho       PrivWithh               Deliberative    Recommendation prepared by the Department
             ld0001400        old000140               process         following the President’s decision. See
 DoD00140345 0                01            2/23/2018 privilege       Declaration of Robert Easton ¶ 8.

                                                                                                                                                    11
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 12 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                   Priv.            Notes
                 Withhold Withhold                                                                                       Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Information paper titled “Talking Points re.       N       Not deliberative
                                                                      DoD Transgender Policy Review and
                                                                      Recommendations” that was prepared on
                                                                      February 23, 2018, in anticipation of a decision
                                                                      from the President in response to the submission
                                                                      of the Department of Defense’s Report and
                                                                      Recommendation on military service by
                                                                      transgender individuals. The information paper
                                                                      was drafted to assist senior DoD decision-
                                                                      makers in potentially answering questions both
                                                                      internal and external to DoD in case there was
                                                                      an unexpected leak of the Secretary of
                                                                      Defense’s recommendation to the President
                                                                      prior to a decision by the President and upon
                                                                      any decision by the President regarding the
                                                                      Department’s recommended policy. The
                                                                      information paper is pre-decisional because the
                                                                      discussions and deliberations reflected in this
                                                                      document occurred prior to the President’s
                                                                      decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information paper is deliberative because it
                                                                      shows senior DoD officials, such as Mr.
                                                                      Bushman’s, Mr. Verga’s, and Acting General
                                                                      Counsel Paul Koffsky’s internal concerns,
                                                                      opinions, and recommendations concerning how
                                                                      to respond to a potential leak of DoD’s
                                                                      recommendation to the President if it were to
                                                                      occur prior to the President’s decision, as well
                                                                      as how DoD should discuss the review by the
                                                                      Panel of Experts and the Report and
             PrivWithho       PrivWithh               Deliberative    Recommendation prepared by the Department
             ld0001400        old000140               process         following the President’s decision. See
 DoD00141955 4                05            2/23/2018 privilege       Declaration of Robert Easton ¶ 8.

                                                                                                                                                    12
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 13 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                      Priv.            Notes
                 Withhold Withhold                                                                                          Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of an information memo that was prepared        N       Not deliberative
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals,
                                                                      titled “Transgender Talking Points for Internal
                                                                      Discussion.” The document is labeled
                                                                      “DRAFT/PRE-DECISIONAL-FOUO.” The
                                                                      information memo was drafted to assist senior
                                                                      DoD decision-makers in potentially answering
                                                                      questions both internal and external to DoD
                                                                      following any decision by the President
                                                                      regarding the Department’s recommended
                                                                      policy. The draft information paper is pre-
                                                                      decisional because the discussions and
                                                                      deliberations reflected in it occurred prior to the
                                                                      President’s decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information memo is deliberative because it
                                                                      reflects opinions, deliberations, and
                                                                      recommendations from senior DoD officials on
                                                                      how to prepare for the announcement, discuss
                                                                      the process for arriving at the decision, and on
             PrivWithho       PrivWithh               Deliberative    next steps towards implementing the President’s
             ld0001394        old000139               process         not yet final decision. See Declaration of Robert
 DoD00130208 1                44            3/22/2018 privilege       Easton ¶ 9.




                                                                                                                                                       13
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 14 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                      Priv.            Notes
                 Withhold Withhold                                                                                          Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of an information memo that was prepared        N       Not deliberative
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals,
                                                                      titled “Transgender Talking Points for Internal
                                                                      Discussion.” The document is labeled
                                                                      “DRAFT/PRE-DECISIONAL-FOUO.” The
                                                                      information memo was drafted to assist senior
                                                                      DoD decision-makers in potentially answering
                                                                      questions both internal and external to DoD
                                                                      following any decision by the President
                                                                      regarding the Department’s recommended
                                                                      policy. The draft information paper is pre-
                                                                      decisional because the discussions and
                                                                      deliberations reflected in it occurred prior to the
                                                                      President’s decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information memo is deliberative because it
                                                                      reflects opinions, deliberations, and
                                                                      recommendations from senior DoD officials on
                                                                      how to prepare for the announcement, discuss
                                                                      the process for arriving at the decision, and on
             PrivWithho       PrivWithh               Deliberative    next steps towards implementing the President’s
             ld0001394        old000139               process         not yet final decision. See Declaration of Robert
 DoD00130211 5                48            3/22/2018 privilege       Easton ¶ 9.




                                                                                                                                                       14
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 15 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                      Priv.            Notes
                 Withhold Withhold                                                                                          Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of an information memo that was prepared        N       Not deliberative
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals,
                                                                      titled “Transgender Talking Points for Internal
                                                                      Discussion.” The document is labeled
                                                                      “DRAFT/PRE-DECISIONAL-FOUO.” The
                                                                      information memo was drafted to assist senior
                                                                      DoD decision-makers in potentially answering
                                                                      questions both internal and external to DoD
                                                                      following any decision by the President
                                                                      regarding the Department’s recommended
                                                                      policy. The draft information paper is pre-
                                                                      decisional because the discussions and
                                                                      deliberations reflected in it occurred prior to the
                                                                      President’s decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information memo is deliberative because it
                                                                      reflects opinions, deliberations, and
                                                                      recommendations from senior DoD officials on
                                                                      how to prepare for the announcement, discuss
                                                                      the process for arriving at the decision, and on
             PrivWithho       PrivWithh               Deliberative    next steps towards implementing the President’s
             ld0001394        old000139               process         not yet final decision. See Declaration of Robert
 DoD00130216 9                52            3/22/2018 privilege       Easton ¶ 9.




                                                                                                                                                       15
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 16 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                      Priv.            Notes
                 Withhold Withhold                                                                                          Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of an information memo that was prepared        N       Not deliberative
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals,
                                                                      titled “Transgender Talking Points for Internal
                                                                      Discussion.” The document is labeled
                                                                      “DRAFT/PRE-DECISIONAL-FOUO.” The
                                                                      information memo was drafted to assist senior
                                                                      DoD decision-makers in potentially answering
                                                                      questions both internal and external to DoD
                                                                      following any decision by the President
                                                                      regarding the Department’s recommended
                                                                      policy. The draft information paper is pre-
                                                                      decisional because the discussions and
                                                                      deliberations reflected in it occurred prior to the
                                                                      President’s decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information memo is deliberative because it
                                                                      reflects opinions, deliberations, and
                                                                      recommendations from senior DoD officials on
                                                                      how to prepare for the announcement, discuss
                                                                      the process for arriving at the decision, and on
             PrivWithho       PrivWithh               Deliberative    next steps towards implementing the President’s
             ld0001395        old000139               process         not yet final decision. See Declaration of Robert
 DoD00130219 3                56            3/21/2018 privilege       Easton ¶ 9.




                                                                                                                                                       16
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 17 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                      Priv.            Notes
                 Withhold Withhold                                                                                          Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of an information memo that was prepared        N       Not deliberative
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals,
                                                                      titled “Transgender Talking Points for Internal
                                                                      Discussion.” The document is labeled
                                                                      “DRAFT/PRE-DECISIONAL-FOUO.” The
                                                                      information memo was drafted to assist senior
                                                                      DoD decision-makers in potentially answering
                                                                      questions both internal and external to DoD
                                                                      following any decision by the President
                                                                      regarding the Department’s recommended
                                                                      policy. The draft information paper is pre-
                                                                      decisional because the discussions and
                                                                      deliberations reflected in it occurred prior to the
                                                                      President’s decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information memo is deliberative because it
                                                                      reflects opinions, deliberations, and
                                                                      recommendations from senior DoD officials on
                                                                      how to prepare for the announcement, discuss
                                                                      the process for arriving at the decision, and on
             PrivWithho       PrivWithh               Deliberative    next steps towards implementing the President’s
             ld0001395        old000139               process         not yet final decision. See Declaration of Robert
 DoD00130240 7                60            3/20/2018 privilege       Easton ¶ 9.




                                                                                                                                                       17
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 18 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                      Priv.   Notes
                 Withhold Withhold                                                                                          Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of an information memo that was prepared        Y
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals,
                                                                      titled “Transgender Talking Points for Internal
                                                                      Discussion.” The document is labeled
                                                                      “DRAFT/PRE-DECISIONAL-FOUO.” The
                                                                      information memo was drafted to assist senior
                                                                      DoD decision-makers in potentially answering
                                                                      questions both internal and external to DoD
                                                                      following any decision by the President
                                                                      regarding the Department’s recommended
                                                                      policy. The draft information paper is pre-
                                                                      decisional because the discussions and
                                                                      deliberations reflected in it occurred prior to the
                                                                      President’s decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information memo is deliberative because it
                                                                      reflects opinions, deliberations, and
                                                                      recommendations from senior DoD officials on
                                                                      how to prepare for the announcement, discuss
                                                                      the process for arriving at the decision, and on
             PrivWithho       PrivWithh               Deliberative    next steps towards implementing the President’s
             ld0001397        old000139               process         not yet final decision. See Declaration of Robert
 DoD00130902 1                75            3/21/2018 privilege       Easton ¶ 9.




                                                                                                                                            18
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 19 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                      Priv.            Notes
                 Withhold Withhold                                                                                          Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of an information memo that was prepared        N       Not deliberative
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals,
                                                                      titled “Transgender Talking Points for Internal
                                                                      Discussion.” The document is labeled
                                                                      “DRAFT/PRE-DECISIONAL-FOUO.” The
                                                                      information memo was drafted to assist senior
                                                                      DoD decision-makers in potentially answering
                                                                      questions both internal and external to DoD
                                                                      following any decision by the President
                                                                      regarding the Department’s recommended
                                                                      policy. The draft information paper is pre-
                                                                      decisional because the discussions and
                                                                      deliberations reflected in it occurred prior to the
                                                                      President’s decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information memo is deliberative because it
                                                                      reflects opinions, deliberations, and
                                                                      recommendations from senior DoD officials on
                                                                      how to prepare for the announcement, discuss
                                                                      the process for arriving at the decision, and on
             PrivWithho       PrivWithh               Deliberative    next steps towards implementing the President’s
             ld0001398        old000139               process         not yet final decision. See Declaration of Robert
 DoD00133119 0                83            3/22/2018 privilege       Easton ¶ 9.




                                                                                                                                                       19
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 20 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                      Priv.            Notes
                 Withhold Withhold                                                                                          Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of an information memo that was prepared        N       Not deliberative
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals,
                                                                      titled “Transgender Talking Points for Internal
                                                                      Discussion.” The document is labeled
                                                                      “DRAFT/PRE-DECISIONAL-FOUO.” The
                                                                      information memo was drafted to assist senior
                                                                      DoD decision-makers in potentially answering
                                                                      questions both internal and external to DoD
                                                                      following any decision by the President
                                                                      regarding the Department’s recommended
                                                                      policy. The draft information paper is pre-
                                                                      decisional because the discussions and
                                                                      deliberations reflected in it occurred prior to the
                                                                      President’s decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information memo is deliberative because it
                                                                      reflects opinions, deliberations, and
                                                                      recommendations from senior DoD officials on
                                                                      how to prepare for the announcement, discuss
                                                                      the process for arriving at the decision, and on
             PrivWithho       PrivWithh               Deliberative    next steps towards implementing the President’s
             ld0001398        old000139               process         not yet final decision. See Declaration of Robert
 DoD00133135 4                87            3/21/2018 privilege       Easton ¶ 9.




                                                                                                                                                       20
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 21 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                      Priv.            Notes
                 Withhold Withhold                                                                                          Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of an information memo that was prepared        N       Not deliberative
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals,
                                                                      titled “Transgender Talking Points for Internal
                                                                      Discussion.” The document is labeled
                                                                      “DRAFT/PRE-DECISIONAL-FOUO.” The
                                                                      information memo was drafted to assist senior
                                                                      DoD decision-makers in potentially answering
                                                                      questions both internal and external to DoD
                                                                      following any decision by the President
                                                                      regarding the Department’s recommended
                                                                      policy. The draft information paper is pre-
                                                                      decisional because the discussions and
                                                                      deliberations reflected in it occurred prior to the
                                                                      President’s decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information memo is deliberative because it
                                                                      reflects opinions, deliberations, and
                                                                      recommendations from senior DoD officials on
                                                                      how to prepare for the announcement, discuss
                                                                      the process for arriving at the decision, and on
             PrivWithho       PrivWithh               Deliberative    next steps towards implementing the President’s
             ld0001398        old000139               process         not yet final decision. See Declaration of Robert
 DoD00139341 9                92            3/20/2018 privilege       Easton ¶ 9.




                                                                                                                                                       21
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 22 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                     Priv.   Notes
                 Withhold Withhold                                                                                         Y/N
     DOCID                                  Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                     Draft of an information memo that was prepared        Y
                                                                     in anticipation of a decision from the President
                                                                     in response to the submission of the Department
                                                                     of Defense’s Report and Recommendation on
                                                                     military service by transgender individuals,
                                                                     titled “Transgender Talking Points for Internal
                                                                     Discussion.” The document is labeled
                                                                     “DRAFT/PRE-DECISIONAL-FOUO.” The
                                                                     information memo was drafted to assist senior
                                                                     DoD decision-makers in potentially answering
                                                                     questions both internal and external to DoD
                                                                     following any decision by the President
                                                                     regarding the Department’s recommended
                                                                     policy. The draft information paper is pre-
                                                                     decisional because the discussions and
                                                                     deliberations reflected in it occurred prior to the
                                                                     President’s decision to accept the Department’s
                                                                     recommended policy and the release of the
                                                                     President’s Memorandum on March 23, 2018.
                                                                     The information memo is deliberative because it
                                                                     reflects opinions, deliberations, and
                                                                     recommendations from senior DoD officials on
                                                                     how to prepare for the announcement, discuss
                                                                     the process for arriving at the decision, and on
                                                                     next steps towards implementing the President’s
                                                                     not yet final decision. The document also
                                                                     contains visible edits and comments from DoD
             PrivWithho       PrivWithh              Deliberative    officials who proposed changes to the
             ld0001397        old000139              process         document. See Declaration of Robert Easton ¶
 DoD00130943 6                79            3/3/2018 privilege       9.




                                                                                                                                           22
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 23 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                      Priv.   Notes
                 Withhold Withhold                                                                                          Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of an information memo that was prepared        Y
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals,
                                                                      titled “Transgender Talking Points for Internal
                                                                      Discussion.” The document is labeled
                                                                      “DRAFT/PRE-DECISIONAL-FOUO.” The
                                                                      information memo was drafted to assist senior
                                                                      DoD decision-makers in potentially answering
                                                                      questions both internal and external to DoD
                                                                      following any decision by the President
                                                                      regarding the Department’s recommended
                                                                      policy. The draft information paper is pre-
                                                                      decisional because the discussions and
                                                                      deliberations reflected in it occurred prior to the
                                                                      President’s decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information memo is deliberative because it
                                                                      reflects opinions, deliberations, and
                                                                      recommendations from senior DoD officials on
                                                                      how to prepare for the announcement, discuss
                                                                      the process for arriving at the decision, and on
                                                                      next steps towards implementing the President’s
                                                                      not yet final decision. The document also
                                                                      contains visible edits and comments from DoD
             PrivWithho       PrivWithh               Deliberative    officials who proposed changes to the
             ld0001399        old000139               process         document. See Declaration of Robert Easton ¶
 DoD00139521 3                97            3/21/2018 privilege       9.




                                                                                                                                            23
                                 Case 2:17-cv-01297-MJP Document 641-4 Filed 11/25/20 Page 24 of 24
In Camera Review 11.13.2020 Privilege Log
                    Priv          Priv                                                                                      Priv.            Notes
                 Withhold Withhold                                                                                          Y/N
     DOCID                                   Date      Privilege(s)   Privilege Description (See DoD Declaration)
                   Begin          End
                   Bates         Bates
                                                                      Draft of an information memo that was prepared        N       Not deliberative
                                                                      in anticipation of a decision from the President
                                                                      in response to the submission of the Department
                                                                      of Defense’s Report and Recommendation on
                                                                      military service by transgender individuals,
                                                                      titled “Transgender Talking Points for Internal
                                                                      Discussion.” The document is labeled
                                                                      “DRAFT/PRE-DECISIONAL-FOUO.” The
                                                                      information memo was drafted to assist senior
                                                                      DoD decision-makers in potentially answering
                                                                      questions both internal and external to DoD
                                                                      following any decision by the President
                                                                      regarding the Department’s recommended
                                                                      policy. The draft information paper is pre-
                                                                      decisional because the discussions and
                                                                      deliberations reflected in it occurred prior to the
                                                                      President’s decision to accept the Department’s
                                                                      recommended policy and the release of the
                                                                      President’s Memorandum on March 23, 2018.
                                                                      The information memo is deliberative because it
                                                                      reflects opinions, deliberations, and
                                                                      recommendations from senior DoD officials on
                                                                      how to prepare for the announcement, discuss
                                                                      the process for arriving at the decision, and on
             PrivWithho       PrivWithh               Deliberative    next steps towards implementing the President’s
             ld0001400        old000140               process         not yet final decision. See Declaration of Robert
 DoD00143295 7                10            3/22/2018 privilege       Easton ¶ 9.




                                                                                                                                                       24
